Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00434-CV

                                  IN THE INTEREST OF S.L., a Child

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 04-0152-CV
                             Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

DISMISSED FOR WANT OF PROSECUTION

           Appellant Sally Leeson filed a notice of appeal on July 14, 2015. She was required to pay

$195.00 in filing fees to this court. See TEX. R. APP. P. 5. 1 Appellant did not timely pay the

required fees. Accordingly, when the fees remained unpaid, on August 14, 2015, this court ordered

Appellant to provide written proof to this court not later than August 31, 2015, that the filing fees

have been paid or Appellant is entitled to appeal without paying the filing fees. See id. We warned

Appellant that if she failed to respond as ordered, the appeal could be dismissed. See id. R. 5,




1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00) (West Supp. 2015); id. §§ 51.0051, .208
(additional fee $50.00); id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee
$25.00); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                    04-15-00434-CV


42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883, at *1 (Tex. App.—San Antonio Dec.

21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).


                                                 PER CURIAM




                                               -2-